Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 5, 13 and 20 are canceled.  Claims 1-4, 6-12 and 14-19 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12 and 14-19 have been considered but are moot because the new ground of rejection in view of applicant’s amendments.  

Claim Interpretation
	Claims 1-16 were interpreted under 35 U.S.C. 101 and are considered statutory.   The claims do not recite any judicial exceptions.  The claims do not recite a mental process because the claims, under its broadest reasonable interpretation, does not cover performance in the mind.  The “providing” step requires action by a processor that cannot be practically applied in the mind.  In particular, the claimed step of providing an input to a machine learning model, resulting in the input being misclassified is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al., “Making Machine Learning Robust Against Adversarial Inputs” in view of Velic US 2017/0304732, in further in view of Wang et al., US 2018/0183576, and further in view of Chhabra, US 9,734,703.

Regarding claim 1, Goodfellow discloses method comprising: 
receiving an input (page 59, 2nd column: the model would be given as input images captured by a camera monitoring the side of the road and coupled with a detection mechanism for traffic signs); 
[adding a randomly generated mask to the input] to produce a modified input (paragraph 64, 3rd column: perhaps the most obvious defense is to validate the input before it is given to the model and possible preprocess it to remove potentially adversarial perturbations); 
Goodfellow lacks or does not expressly disclose wherein the randomly generated mask is generated using a pseudo random number generator.  However, Wang teaches a randomly generated mask is generated using a pseudo random number 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Wang to include a pseudo random number generator in order to remove an old mask and update it with a new randomly generated mask, as taught by Wang, paragraph 0047.
Goodfellow lacks or does not expressly disclose wherein the amount the input is modified is determined by a scaling factor, the scaling factor including a matrix of scaling factor values to apply a different scaling factor to different parts of the input. 
However, Chhabra discloses the amount the input is modified is determined by a scaling factor, the scaling factor including a matrix of scaling factor values to apply a different scaling factor to different parts of the input (col. 7, lines 40-56: sensors arranged in a grid or matrix; weighting factors are applied to analog signals obtained from respective columns of the sensors in the analog domain. Col. 7, line 62: Different weighting factors are applied to each of the analog signals based on the position of the sensor or sensors from which each analog signal is obtained relative to the particular sensor, therein scaling the analog signals. This may involve, for example, applying a weighting factor to the particular sensor of interest and applying a different weighting factor (or different weighting factors) to other ones of the sensors.  Col. 9, line 40: FIGS. 1 and 2. Switches 312 and 314 are respectively coupled to each of the inputs I1 and I2, for temporally processing analog signals received on these inputs via scaling circuit 310. This approach facilitates using a single scaling circuit to apply weighting factors to different input signals.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Chhabra to modify the input by a determined scaling 
Goodfellow, as modified above, further discloses and providing the modified input to the machine learning model (fig. 3: providing the pre-processed data to machine learning model), wherein the [randomly generated mask] is added to the input to negate an effect of a perturbation added to the input, the perturbation resulting in the input being misclassified (paragraph 64, 3rd column, perhaps the most obvious defense is to validate the input before it is given to the model and possibly preprocess it to remove potentially adversarial perturbations). 
Goodfellow teaches the method of preprocessing the image to remove potentially adversarial perturbations but fails to teach preprocessing by adding a randomly generated mask to the input/image. However, in the same field of endeavor, Velic teaches this limitation, (paragraph 48: the recognition system is configured to process the captured image so as to produce one or more processed versions of the captured image, and wherein the recognition system is configured to base the recognition on at least two images selected from the captured image and the one or more processed versions of the image, e.g. on the captured and one or more processed versions of the image or, alternatively, on two or more processed versions of the captured image. The processing step may comprise any suitable image processing mechanism, e.g. for changing the image contrast, color distribution, cropping, blurring, eroding, dilating, adding randomness masks or creating different image subcrops, etc. or combinations thereof) and (paragraph 49: in some embodiments, along with, or instead of, an image-based averaging where multiple processed versions of a captured image (eroded and/or dilated versions, versions with randomness masks or different image subcrops) are sent to the classifier, e.g. as described above, other methods to increase accuracy of classification may be used).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Velic to include preprocessing by adding a randomly generated mask to the 
Regarding claim 3, Goodfellow lacks or does not expressly disclose wherein adding the randomly generated mask to the input further comprises adding the randomly generated mask so that the modified input is less than a predetermined error difference from the input.   However, Velic discloses adding the randomly generated mask to the input further comprises adding the randomly generated mask so that the modified input is less than a predetermined error difference from the input (paragraph 0025: to determine a classification error or other suitable loss function, and to modify one or more adaptable model parameters so as to reduce the error or loss function.).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Velic to include adding the randomly generated mask so that the modified input is less than a predetermined error difference from the input in order to reduce error loss, as taught by Velic, paragraph 0025.  Regarding claim 4, Goodfellow lacks or does not expressly disclose wherein adding the randomly generated mask further comprises adding a cryptographic cipher for encrypting the input using a fixed key, wherein the encrypted input, as adjusted by a scaling factor, is used to generate the modified input.  
However, Wang teaches adding a cryptographic cipher for encrypting the input using a fixed key, wherein the encrypted input, as adjusted by a scaling factor, is used to generate the modified input (paragraph 0055: When the block ciphers algorithm unit is a calculation branch of a symmetric 
Regarding claim 7, Goodfellow, lacks or does not expressly disclose wherein the randomly generated mask changes a predetermined number of pixels of the image.  However, Velic discloses wherein the machine learning model is trained for classifying images, and wherein the randomly generated mask changes a predetermined number of pixels of the image (paragraph 00128: subtracting the mean intensity value of the image so as to normalize the pixel colour intensities and Fig. 4, step 402).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Velic to include wherein the randomly generated mask changes a predetermined number of pixels of the image order to create a training database, as taught by Velic, paragraph 0128.  As per claims 10 and 13, this is a method version of the claimed method discussed above in claims 1-4 and 7 wherein all claimed limitations have also been addressed and/or cited as set forth above.
Regarding claim 11, Goodfellow, as modified above, further discloses the method of claim 10, wherein .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al., “Making Machine Learning Robust Against Adversarial Inputs” in view of Velic US 2017/0304732, in view of Wang et al., US 2018/0183576, in view of Chhabra US 9,734,703 and further in view of Dharur et al, US 2020/0193609.

Regarding claim 2, Goodfellow, as modified above, further discloses the method of claim 1, wherein the machine learning model is for image classification (fig. 1.).  Goodfellow lacks or does not expressly disclose the randomly generated mask is added to the input for an inference operation of the machine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Dharur to include an inference operation of a machine learning model in order to perform object detection for a frame, as taught by Dharur, paragraph 0005. 
Claims 6-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al., “Making Machine Learning Robust Against Adversarial Inputs” in view of Velic US 2017/0304732, in view of Wang et al., US 2018/0183576, in view of Chhabra US 9,734,703 and further in view of Field et al, US 7,571,199.
Regarding claims 6-9, Goodfellow, lacks or does not expressly disclose a seed depending on a cryptographic hash function of the input, the cryptographic hash function being concatenated with entropy data, and the hash function and entropy data combination is scaled by a scaling factor before being added to the input.  However, Field discloses pseudo-random number generator is based on a seed, the seed depending on a cryptographic hash function of the input, the cryptographic hash function being concatenated with entropy data, and the hash function and entropy data combination is scaled by a scaling factor before being added to the input; wherein the randomly generated mask includes a cryptographic function of the input, wherein an output of the cryptographic function of the input is operated on by a scaling factor to produce a scaled output, and the scaled output is added to the input 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goodfellow with Field to include concatenating the results of hashing entropy data in order to represent the random seed data, as taught by Field, col. 4, lines 17-36 and Fig. 2). 
 
As per claims 14-16, this is a method version of the claimed method discussed above in claims 6-9 wherein all claimed limitations have also been addressed and/or cited as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2014/0214911 to Rao teaches a and a scaling factor .sigma.; wherein the first set of hardware components is configured to: compute matrix Q based on the first set of inputs using the MGS process; scale an identity matrix I by the scaling factor .sigma., thereby generating scaled identity matrix .sigma.I; receive a second set of inputs, wherein the second set of inputs is different from the first set of inputs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434